De Blanc, J.
The application is premature. According to High, “ The common-law rule is believed to be generally applicable in this country, and the writ will not go to a subordinate tribunal on a cause arising out of its jurisdiction until the want of jurisdiction has first been pleaded in the court below, and the plea refused; and where there has been no effort made to obtain relief in the court which it is sought to prohibit, the Superior Court will refuse to exercise their jurisdiction by this extraordinary remedy. For example, where an injunction has been obtained in direct violation of statute, and without any jurisdiction on the part of the court, prohibition will not be granted to prevent the court from proceeding with the injunction suit, when no application has been made to dissolve the injunction. High, Extraordinary Legal Remedies, p. 558, 9, No. 773.
There is no doubt that but one tribunal, the Third District Court, of this city, could legally have entertained prohibition of the controversy pending between Larrieux and the company, and that said controversy has passed from the lower to the appellate court. Were it not that decision has been suspended by the provisional writ of prohibition, the judge of the Third District Court would have, we presume, already complied with the imperative mandate of an impera*26tive law, and sustained the plea to his jurisdiction. Be this as -it may, until now the parties alone, plaintiff and defendant, have proceeded in this cause, the first in asking the injunction, the other in asking the dissolution of the injunction. The judge has not yet acted, and until he does and evinces a determination to encroach upon and usurp the jurisdiction of the other tribunal, there shall be no cause to interpose our authority.

The writ is, therefore, discharged at relator’s cost.